PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-20 are considered allowable since when reading the claims in light of the specifi-

cation, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi- 

nation disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1    “A computer-implemented method 

comprising: receiving, by a computer device, a user request to detect transitive bias in a ma-

chine learning model; determining, by the computer device, correlations of attributes of 

neighboring data not included in a dataset of the machine learning model; ranking, by the 

computer device, the attributes based on the determined correlations; and returning, by the 

computer device, a list of the ranked attributes to a user that generated the user request.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 8    “A computer program product, the 

computer program product comprising a computer readable storage medium having program 

instructions embodied therewith, the program instructions executable by a computing device 

to cause the computer device to: receive a user request to detect hidden bias in a machine 

learning model; classify data included in a dataset of the machine learning model based on 

the user request; obtain auxiliary information based on the classifying; determine correlations 

of attributes of the auxiliary information; rank the attributes based on the determined correla-

tions; and  P201806494US0132 of 36return a list of the ranked attributes to a user that generated the user request.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 15   “A system comprising: a processor, 

a computer readable memory, and a computer readable storage medium;  P201806494US0133 of 36program instructions 

to receive a user request to detect hidden bias in a machine learning model; program instruct-

tions to classify data included in a dataset of the machine learning model; program instructions 

to obtain auxiliary information based on the classifying; program instructions to determine 

correlations of attributes of the auxiliary information; program instructions to rank the attri-

butes based on the determined correlations; and program instructions to return a list of the 

ranked attributes to a user that generated the user request, wherein the program instructions 

are stored on the computer readable storage medium for execution by the processor via the 

computer readable memory.73 SAS 100016US Attorney Docket No.: 094926-1044641”

6.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the 

dependent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment 

of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such sub-

mission should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”

                                  Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Monday, March 8, 2021
              MBH            
                                                                                       /MICHAEL B HOLMES/                                                                                 Primary Examiner, Art Unit 2126